Case: 12-11915         Date Filed: 12/06/2012   Page: 1 of 6



                                                                        [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 12-11915
                                         Non-Argument Calendar
                                       ________________________

                                D.C. Docket No. 0:11-cr-60169-JEM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

TAVORIS HALL,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                      ________________________

                            Appeal from the United States District Court
                                for the Southern District of Florida
                                  ________________________
                                        (December 6, 2012)

Before BARKETT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

         Tavoris Hall appeals his conviction for possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). Specifically,
               Case: 12-11915     Date Filed: 12/06/2012    Page: 2 of 6

Hall argues that the district court erred in denying his motion to suppress evidence

of the firearm and ammunition found on his person and in his home after officers

entered his home without a warrant to arrest him.

      “Because rulings on motions to suppress involve mixed questions of fact and

law, we review the district court's factual findings for clear error, and its

application of the law to the facts de novo.” United States v. Bervaldi, 226 F.3d

1256, 1262 (11th Cir. 2000). Further, “all facts are construed in the light most

favorable to the prevailing party below.” Id. We are not restricted to the evidence

presented at the suppression hearing and instead may consider the whole record.

United States v. Epps, 613 F.3d 1093, 1097 (11th Cir. 2010).

      “Absent express orders from the person in possession, an officer may walk

up the steps and knock on the front door of any man’s castle, with the honest intent

of asking questions of the occupant thereof.” United States v. Taylor, 458 F.3d

1201, 1204 (11th Cir. 2006) (quotations omitted). No warrant is required in these

situations because the officer “do[es] no more than any private citizen might do.”

Kentucky v. King, 563 U.S. ----, ----, 131 S.Ct. 1849, 1862, 179 L.Ed.2d 865

(2011). That said, the law treats visitation markedly different from entry—“[t]he

Fourth Amendment generally prohibits the warrantless entry of a person’s home,

whether to make an arrest or to search for specific objects.” Illinois v. Rodriguez,

497 U.S. 177, 181, 110 S.Ct. 2793, 2797, 111 L.Ed.2d 148 (1990).


                                            2
              Case: 12-11915     Date Filed: 12/06/2012    Page: 3 of 6

      There are exceptions to the rule, however. One arises when a search is

conducted pursuant to “voluntary consent.” United States v. Garcia, 890 F.2d 355,

360 (11th Cir. 1989). Consent must always be given freely. It cannot “be coerced,

by explicit or implicit means, by implied threat or covert force.” Schneckloth v.

Bustamonte, 412 U.S. 218, 228, 93 S.Ct. 2041, 2048, 36 L.Ed.2d 854 (1973).

Ultimately, voluntariness is measured by “the amount of threat presented,” United

States v. Tobin, 923 F.2d 1506, 1512 (11th Cir. 1991), and for that reason the use

of police trickery is generally only fatal “when other aggravating circumstances

were also present,” United States v. Farley, 607 F.3d 1294, 1328 (11th Cir. 2010)

(reviewing voluntariness of criminal defendant’s post-arrest statements). “The

voluntariness of consent must be judged in light of the totality of the

circumstances.” Tobin, 923 F.2d at 1512.

      In addition, a warrantless entry is permitted “where both probable cause and

exigent circumstances exist.” Id. at 1510. For this exception to apply, “the

exigencies of the situation [must] make the needs of law enforcement so

compelling that [a] warrantless search is objectively reasonable under the Fourth

Amendment.” King, 563 U.S. at ----, 131 S.Ct. at 1856 (quotations omitted). “The

exigent circumstances exception encompasses situations such as hot pursuit of a

suspect, risk of removal or destruction of evidence, and danger to the arresting

officers or the public.” United States v. Edmondson, 791 F.2d 1512, 1515 (11th


                                          3
              Case: 12-11915     Date Filed: 12/06/2012    Page: 4 of 6

Cir. 1986). Police may not manufacture such exigencies, but they do not do so

provided that they “do not gain entry to premises by means of an actual or

threatened violation of the Fourth Amendment.” King, 563 U.S. at ----, 131 S.Ct.

at 1862.

      Even where a warrant is required, however, police need not obtain one

simply because probable cause has been established. Id. at ----, 131 S.Ct. at 1860-

61 (“[L]aw enforcement officers are under no constitutional duty to call a halt to

criminal investigation the moment they have the minimum evidence to establish

probable cause.”). Indeed, as recently noted by the Supreme Court in King, there

are many legitimate reasons why police might seek consent rather than a warrant—

it is simpler, faster, less burdensome, and may result in less embarrassment to the

targeted person(s). 563 U.S. at ----, 131 S.Ct. at 1860.

      In this case, the district court did not err when it denied Hall’s motion to

suppress. To begin, the officers were under no obligation to secure a warrant prior

to their encounter with Hall, even though they had probable cause to arrest him for

a stolen check. King, 563 U.S. at ----, 131 S.Ct. at 1860-61. The Fourth

Amendment’s command is substantive, not temporal—probable cause is required

for the issuance of a warrant, but there is no directive that once established police

must hurry before a magistrate. Id. Here, the officer who initiated the

investigation testified that standard police procedure was to attempt initially to


                                           4
              Case: 12-11915     Date Filed: 12/06/2012    Page: 5 of 6

locate and arrest suspects by consent rather than by warrant, if possible. The

relative time-intensity of securing a warrant is a legitimate reason for police to opt

to attempt an arrest by consent. King, 563 U.S. at ----, 131 S.Ct. at 1860.

      Furthermore, the record shows that before the exigency arose and officers

entered Hall’s residence the encounter was a consensual one. Contrary to Hall’s

contention, when officers covered his peephole, they did not vitiate the voluntary

nature of the encounter. The measure of impermissible conduct is coercion. See

Tobin, 923 F.2d at 1512. Here, there was no evidence that officers overpowered

Hall’s will by using force, threats, misrepresentations, or blandishments to coax

him into opening the door. By covering the peephole, they merely limited the

information upon which Hall acted—his decision to open the door, however,

remained unfettered and uncoerced. Hall opened the door, at which time Officer

Gorman called Hall by name and began to explain why the officers were present.

(Id. at 31, 34). Hall immediately jerked his left side away from the officers and

began thrusting his left hand into his pocket. (Id. at 31). Gorman directed Hall to

show his hands and when he refused, Gorman tackled Hall, pinned his arms and

handcuffed him. (Id. at 31, 38). At that point, Gorman observed the butt of a

pistol sticking out of Hall’s left-side pocket. Gorman seized the gun, which was

loaded, and the officers conducted a protective sweep of the apartment, locating a

box of ammunition in plain view in a rear room. (Id. at 32). Gorman testified that


                                           5
              Case: 12-11915    Date Filed: 12/06/2012   Page: 6 of 6

the protective sweep was a precautionary measure conducted to see if anyone with

weapons might be hiding in the apartment.

      In sum, because the officers’ conduct preceding the exigency did not violate

the Fourth Amendment the officers may avail themselves of the exigent

circumstances exception to the warrant requirement to justify their entry. We

affirm Hall’s conviction.

      AFFIRMED.




                                         6